COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Benton and Overton
Argued at Norfolk, Virginia


VIRGINIA COMMONWEALTH UNIVERSITY
                                          MEMORANDUM OPINION * BY
v.   Record No. 1146-96-2               JUDGE JAMES W. BENTON, JR.
                                            NOVEMBER 26, 1996
RICHARD LESLIE EDMUNDS


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

                 Ingrid E. Olson, Assistant Attorney
                 General (James S. Gilmore, III,
                 Attorney General; Gregory Lucyk,
                 Senior Assistant Attorney General,
                 on brief), for appellant.

                 B. Mayes Marks, Jr., for appellee.



      Virginia Commonwealth University appeals from a decision of

the Workers' Compensation Commission denying the University's

request to suspend an award of compensation to Richard L.

Edmunds.    The University raises three issues, which collectively

assert that Edmunds was ineligible for workers' compensation

benefits because Edmunds was receiving "wages" pursuant to the

Workforce Transition Act.

      For the reasons cogently stated in Department of Transp. v.
Swiney, ___ Va. App. ___, ___ S.E.2d ___ (1996), we hold that

payments made pursuant to the Workforce Transition Act are not

"wages" for purposes of the Workers' Compensation Act.    "The

payments made [to Edmunds] pursuant to the [Workforce Transition

      *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Act] agreement . . . were not for work performed or services

rendered to [the University] in anticipation of compensation, but

were to induce [Edmunds] not to perform work for [the

University]."   Id. at ___, ___ S.E.2d at ___.   Accordingly, we

affirm the commission's decision.
                                                    Affirmed.




                               - 2 -